FILED
                              NOT FOR PUBLICATION                              DEC 17 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RENSHU JIN; ZHELONG JIN,                         No. 09-72127

              Petitioners,                       Agency Nos.        A097-857-846
                                                                    A097-857-847
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 19, 2014**
                                  Pasadena, California

Before: SCHROEDER, PREGERSON, and NGUYEN, Circuit Judges.

       Petitioner Renshu Jin, a native and citizen of China who is of Korean

ethnicity, appeals the decision of the Board of Immigration Appeals (“BIA”)

affirming the decision of an immigration judge (“IJ”) denying her application for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum and withholding of removal and protection under the Convention Against

Torture (“CAT”).

      The BIA ruled her asylum application was untimely. We have jurisdiction

to review the timeliness determination when any view of the historical facts

necessarily proves that the asylum application was timely filed. Khunaverdiants v.

Mukasey, 548 F.3d 760, 765 (9th Cir. 2008).

      Although the testimony about her arrival in the United States may not have

been credible, the IJ explicitly found that the rest of Jin’s testimony was credible.

The record as a whole compels the conclusion that Jin’s asylum application was

timely filed. That record includes testimony of Jin being arrested and beaten in

August 2003 and reporting to the police from September to November 2003.

Because Jin filed her asylum application in February 2004, her credible testimony

about her experiences in China after February 2003 necessarily means she was in

China until sometime after February 2003. Therefore her application was filed

within one year of arrival.

      The BIA’s determination that the harm suffered by Jin did not rise to the

level of persecution is not supported by substantial evidence. Jin credibly testified

she was detained for five days, interrogated three times, beaten with an electric

baton on two occasions, leading to a wound that still gives her pain, and, on one


                                           2
occasion, slapped repeatedly on her head and ear, leading to temporary hearing

loss. She was forced to promise that she would no longer attend her church or

practice Christianity. She lost her job as a result of being arrested. She was

required to report to the police station once a week and be lectured on giving up the

practice of Christianity. Such evidence compels the conclusion that Jin’s treatment

by police rose to the level of persecution. Jin’s treatment by police is very similar

to that found to constitute persecution in other cases. See, e.g., Guo v. Ashcroft,

361 F.3d 1194, 1198, 1203 (9th Cir. 2004); Quan v. Gonzales, 428 F.3d 883,

888–89 (9th Cir. 2005).

      The evidence similarly compels the conclusion that the persecution was on

the basis of a protected ground, i.e., her religion.

      Petitioner is therefore entitled to a presumption of future persecution and the

government must have the opportunity to rebut that presumption.

      Petitioner’s CAT claim was waived.

      Petition is GRANTED in part, DENIED in part and REMANDED.

      Costs to Petitioner.




                                            3